17 N.Y.3d 824 (2011)
954 N.E.2d 77
929 N.Y.S.2d 788
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WILLIE HOLMES, JR., Appellant.
No. 219 SSM 32.
Court of Appeals of New York.
Decided September 8, 2011.
*825 Timothy P. Donaher, Public Defender, Rochester (Janet C. Somes of counsel), for appellant.
Michael C. Green, District Attorney, Rochester (Geoffrey Kaeuper of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed and case remitted to the Appellate Division, Fourth Department, for consideration of issues raised but not determined on the appeal to that court (see People v Hunter, 17 NY3d 725 [2011]).